Exhibit 10.6

The Boeing Company Elected Officer Annual Incentive Plan

(As Amended and Restated January 1, 2008)

The Board of Directors of The Boeing Company (the “Company”) has adopted this
Elected Officer Annual Incentive Plan (the “Plan”), subject to shareholder
approval as described in Section 10.

1. PURPOSE

The purpose of the Plan is two-fold: first, to enhance the ability of the
Company and its affiliates to attract, motivate and retain executives and
thereby promote the sustained progress, growth and profitability of the Company;
and second, to obtain for federal income tax purposes the deductibility of bonus
awards made under the Plan. Accordingly, the bonus awards are intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Internal Revenue Code.

2. DEFINITIONS

“Adjusted Operating Cash Flow” means the net cash provided by operating
activities of the Company as reported in the Company’s consolidated statement of
cash flows included in its Annual Report on Form 10-K, adjusted to eliminate the
effect on operating cash flows of net customer financing cash flows, as reported
in the Company’s consolidated statement of cash flows included in its Annual
Report on Form 10-K.

“Award” means the amount granted to a Participant by the Committee for a
Performance Period.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board, which shall be
comprised of at least three members of the Board who are “outside directors”
within the meaning of Section 162(m).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Officer” means any elected “officer” of the Company as the term “officer” is
defined for purposes of Section 16(a) of the Exchange Act.

“Participant” means, for each Performance Period, each Officer who is a “covered
employee” (as defined in Section 162(m)) for that Performance Period, unless
otherwise determined by the Committee in its sole discretion.

“Performance Period” means the period with respect to which the Awards are to be
measured. Each Performance Period shall consist of one fiscal year of the
Company or any shorter period designated by the Committee with respect to which
an Award may be granted.

 

Page 1



--------------------------------------------------------------------------------

“Plan” means The Boeing Company Elected Officer Annual Incentive Plan, as
amended from time to time.

“Related Company” means any corporation in which the Company owns, directly or
indirectly, at least 50% of the total combined voting power of all classes of
stock, or any other entity (including, but not limited to, partnerships and
joint ventures) in which the Company owns, directly or indirectly, at least 50%
of the combined equity thereof.

“Section 162(m)” means Code Section 162(m), including any proposed and final
regulations and other guidance issued thereunder by the Department of the
Treasury and/or the Internal Revenue Service.

“Section 409A” means Code Section 409A, including any proposed and final
regulations and other guidance issued thereunder by the Department of the
Treasury and/or the Internal Revenue Service.

“Stock Plans” means The Boeing Company 2003 Incentive Stock Plan and any
successor stock plans adopted or assumed by the Company.

3. ADMINISTRATION

The Plan shall be administered by the Committee. Except for the terms and
conditions explicitly set forth in the Plan, the Committee shall have full power
and exclusive authority, subject to such orders or resolutions not inconsistent
with the provisions of the Plan as may from time to time be adopted by the
Board, to (a) select Participants; (b) determine the maximum Awards and the
amounts of any Awards; (c) determine the terms and conditions of any Awards
granted under the Plan; (d) approve the forms of agreements, if any, for use
under the Plan; (e) determine whether, to what extent and under what
circumstances Awards may be settled in cash, shares of Common Stock or other
property or canceled or suspended; (f) determine whether, to what extent and
under what circumstances cash, shares of Common Stock, other property and other
amounts payable with respect to an Award shall be deferred either automatically
or at the election of the Participant; (g) interpret and administer the Plan and
any instrument or agreement entered into under the Plan; (h) establish such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (i) delegate ministerial duties to such
of the Company’s officers as it so determines; and (j) make any other
determination and take any other action that the Committee deems necessary or
desirable for administration of the Plan. Decisions of the Committee shall be
final, conclusive and binding on all persons, including the Company, any
Participant, any shareholder and any Officer, former Officer and their
respective successors and assigns.

4. PERFORMANCE GOAL; MAXIMUM AWARDS

The performance goal for a Performance Period shall require positive Adjusted
Operating Cash Flow. The maximum Award for an individual Participant for a
Performance Period shall not exceed (a) 0.40% of the Adjusted Operating Cash
Flow for the specific Performance Period for which the Award is granted for a
Participant who is the Company’s Chief Executive Officer and (b) 0.15% of the
Adjusted Operating Cash Flow for the specific Performance Period for which the
Award is granted for any other Participant. The Committee may decrease, but
shall not increase, such maximum Award pursuant to Section 5.

 

Page 2



--------------------------------------------------------------------------------

5. COMMITTEE CERTIFICATION

After completion of each Performance Period, the Committee shall determine, in
accordance with the terms of Section 4 and Company and individual performance
and competitive pay levels, the amounts to be awarded to each Participant under
the Plan for the Performance Period. The Committee’s determinations shall be
final and binding on the Company and all Participants, and their respective
successors and beneficiaries. These determinations must be certified in writing
before Awards for such period are paid, which requirement may be satisfied by
approved minutes of the Committee meeting or such other document prepared by the
secretary of the meeting. The Committee shall have the discretion to pay less,
but shall not have discretion to pay more, than the maximum Award specified
under Section 4.

6. PAYMENT OF AWARDS

(a) Form and Timing. As soon as administratively feasible after the
certification pursuant to Section 5, each Participant will receive payment
(i) in cash, (ii) in an award of stock, restricted stock rights, stock options,
other stock-based or stock-denominated units granted under the Stock Plans, or
(iii) in any combination thereof as determined by the Committee in its sole
discretion. In no event shall the payments or awards made under this
Section 6(a) that are intended to be exempt from the requirements of
Section 409A be made later than 2-1/2 months after the end of the calendar year
in which the award became vested unless (i) deferred pursuant to Section 6(b) or
(ii) otherwise permitted under the exemption provisions of Section 409A.

(b) Deferral Opportunity. Notwithstanding the provisions of Section 6(a), the
Committee may permit or require a Participant to defer receipt of the payment of
an Award to the extent provided under any deferred compensation plan of the
Company or pursuant to the terms of an employment agreement, either of which
satisfies the requirements for exemption from or complies with Section 409A.

7. AMENDMENTS

The Board may amend the Plan at any time in accordance with applicable law;
provided, however, that to the extent it would cause the Plan to fail to
constitute “qualified performance-based compensation” under Section 162(m) with
respect to any Participant, the Committee shall not have the power to change the
material terms of the performance goals unless (a) the modified performance
goals are established by the Committee no later than the deadline established
under Section 162(m) and (b) no Awards are paid under the modified performance
goals until after the material terms of the modified performance goals are
disclosed to and approved by the Company’s shareholders to the extent required
by Section 162(m). No amendment that adversely affects a Participant’s right to
or interest in an Award granted by the Committee prior to the date of the
amendment shall be effective unless the Participant agrees to the amendment in
writing.

8. TERMINATION

The Board may terminate this Plan at any time and for any reason in accordance
with applicable law. In no event shall the termination of the Plan adversely
affect the rights of any Participant to deferred amounts previously awarded such
Participant, plus any earnings thereon. Participants shall be provided with
written notice of the Plan’s termination as soon as practicable following such
termination.

 

Page 3



--------------------------------------------------------------------------------

9. GENERAL PROVISIONS

(a) Clawback Policy. The Board shall, in all appropriate circumstances, require
reimbursement of any annual incentive payment or long-term incentive payment
under any award to an executive officer where: (1) the payment was predicated
upon achieving certain financial results that were subsequently the subject of a
substantial restatement of Company financial statements filed with the
Securities and Exchange Commission; (2) the Board determines the executive
engaged in intentional misconduct that caused or substantially caused the need
for the substantial restatement; and (3) a lower payment would have been made to
the executive based upon the restated financial results. In each such instance,
the Company will, to the extent practicable, seek to recover from the individual
executive the amount by which the individual executive’s incentive payments for
the relevant period exceeded the lower payment that would have been made based
on the restated financial results. For purposes of this policy, the term
“executive officer” means any officer who has been designated an executive
officer by the Board.

(b) No Individual Rights. No individual or Participant shall have any claim to
be granted any Award under the Plan, and the Company has no obligation for
uniformity of treatment of Participants under the Plan.

Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

(c) No Rights as a Shareholder. Unless otherwise provided by the Committee or in
the instrument evidencing the Award or in a written employment or services
agreement, no Award shall entitle the Participant to any dividend, voting or
other right of a shareholder.

(d) Tax Withholding. The Company shall have the right to withhold from the
payment of any Award under the Plan any federal, state or local taxes in
accordance with applicable law.

(e) Other Plans. Nothing contained in the Plan shall prevent the Company or any
Related Company from making awards or payments to a Participant under any other
incentive plan or arrangement, whether generally or specifically applicable to
such Participant, including any award or payment that does not qualify as
performance-based compensation under Section 162(m).

(f) Indemnification. Each person who is or shall have been a member of the Board
or the Committee shall be indemnified and held harmless by the Company against
and from any loss, cost, liability or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in

 

Page 4



--------------------------------------------------------------------------------

any such claim, action, suit or proceeding against him or her; provided,
however, that he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability or expense
is a result of his or her own willful misconduct or except as expressly provided
by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or by-laws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify them or hold
them harmless.

(g) Compliance With Section 409A. Notwithstanding the provisions of Section 6(b)
to the contrary, it is the Company’s intention that any and all compensation
payable under the Plan shall satisfy the requirements for exemption under
Section 409A, and all terms and provisions shall be interpreted to satisfy such
requirements.

(h) No Trust or Fund. The Plan is intended to constitute an “unfunded” plan.
Nothing contained herein shall require the Company to segregate any monies or
other property, or shares of common stock of the Company, or to create any
trusts, or to make any special deposits for any immediate or deferred amounts
payable to any Participant, and no Participant shall have any rights that are
greater than those of a general unsecured creditor of the Company.

(i) Successors. All obligations of the Company under the Plan with respect to
Awards shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all the business and/or
assets of the Company.

(j) Severability. If any provision of the Plan or any Award is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Committee’s determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.

(k) Choice of Law. The Plan, all Awards granted under the Plan and all
determinations made and actions taken pursuant to the Plan, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Illinois without giving effect to principles of conflicts
of law.

10. EFFECTIVE DATE

The Plan is amended and restated effective January 1, 2008 (the “Effective
Date”).

 

Page 5